 
Exhibit 10.3
 


AMENDMENT NO. 4
(Subordinated Credit Agreement)


This Amendment No. 4 ("Agreement") dated as of June 30, 2009 ("Effective Date")
is among Abraxas Energy Partners, L.P., a Delaware limited partnership
("Borrower"), the lenders party to the Credit Agreement described below from
time to time as Lenders, and Société Générale, as Administrative Agent (in such
capacity, the "Administrative Agent").


RECITALS


A. The Borrower, the Lenders and the Administrative Agent are parties to the
Subordinated Credit Agreement dated as of January 31, 2008, as amended by that
certain Amendment No. 1 dated as of January 16, 2009, Amendment No. 2 dated as
of April 30, 2009, and Amendment No. 3 dated as of May 7, 2009 (as so amended
and as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"; each capitalized term
defined in the Credit Agreement and used herein without definition shall have
the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary).


B. Contemporaneously herewith, the Borrower, the Senior Agent and the Senior
Lenders (each as defined in the Credit Agreement) propose to make certain
amendments to the Senior Credit Agreement (as defined in the Credit Agreement)
pursuant to that certain Amendment No. 4 dated as of June 30, 2009 (the "Senior
Credit Agreement Amendment") among the Borrower, the Senior Agent and the Senior
Lenders.


C. The Borrower has proposed that it merge with and into Abraxas Petroleum
Corporation ("APC") (the "Merger"), pursuant to a definitive merger agreement
(the "Merger Agreement") between the Borrower and APC.


D. The Borrower has requested that the Lenders (a) to the extent required to
make such agreement effective, consent to the Senior Credit Agreement Amendment
and (b) make certain amendments to the Credit Agreement as provided herein.


E. The Borrower, the Administrative Agent and the Lenders wish to, subject to
the terms and conditions of this Agreement, make certain amendments to the
Credit Agreement as provided herein.


THEREFORE, the Borrower, the Administrative Agent and the Lenders hereby agree
as follows:


ARTICLE I.
 
DEFINITIONS
 
Section 1.01 Terms Defined Above.  As used in this Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein.
 

HOUSTON\2299134
 

--------------------------------------------------------------------------------

 

Section 1.02 Other Definitional Provisions. The words "hereby", "herein",
"hereinafter", "hereof", "hereto" and "hereunder" when used in this Agreement
shall refer to this Agreement as a whole and not to any particular Article,
Section, subsection or provision of this Agreement.  Article, Section,
subsection and Exhibit references herein are to such Articles, Sections,
subsections and Exhibits of this Agreement unless otherwise specified. All
titles or headings to Articles, Sections, subsections or other divisions of this
Agreement or the exhibits hereto, if any, are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other content of such Articles, Sections, subsections, other divisions or
exhibits, such other content being controlling as the agreement among the
parties hereto.  Whenever the context requires, reference herein made to the
single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular.  Words denoting gender shall
be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative.  Definitions of terms defined in
the singular or plural shall be equally applicable to the plural or singular, as
the case may be, unless otherwise indicated.
 
ARTICLE II.
 
CONSENT
 
Section 2.01 Consent; Acknowledgment; Agreement.  Subject to the terms of this
Agreement and to the extent required to make such agreements effective, the
Administrative Agent and the Lenders hereby consent to the execution and
delivery of the Senior Credit Agreement Amendment and the terms and conditions
thereof.  The consent by the Lenders and by the Administrative Agent described
in this Section 2.01 is referred to herein as the "Consent."  The Consent is
contingent upon the satisfaction of the conditions precedent described in
Article VI below.  Such Consent is strictly limited to the extent described
herein.  Nothing contained herein shall be construed to be a consent to or a
permanent waiver of the Sections covered by the Consent provided for herein or
any other terms, provisions, covenants, warranties or agreements contained in
the Credit Agreement or any other Loan Document.  The Lenders reserve the right
to exercise any rights and remedies available to them in connection with any
other present or future defaults with respect to any provision of the Credit
Agreement or any other Loan Document.  The description herein of the Consent is
based upon the information provided to the Lenders on or prior to the date
hereof, and, to the extent that material information is incorrect or omitted
with respect to any activity, event or circumstance that could result in a
Default or Event of Default, such Consent shall not be deemed to apply to such
activity, event or circumstance.  The failure of the Lenders to give notice to
the Borrower of any such Defaults or Events of Default is not intended to be nor
shall be a waiver thereof.  The Borrower hereby agrees and acknowledges that the
Lenders require and will require strict performance by the Borrower of all of
its obligations, agreements and covenants contained in the Credit Agreement and
the other Loan Documents pursuant to the terms thereof, and no inaction or
action regarding any Default or Event of Default is intended to be or shall be a
waiver thereof.
 
ARTICLE III.
 
AMENDMENTS
 
Section 3.01 Section 1.01 of the Credit Agreement is hereby amended as follows:
 

 
HOUSTON\2299134
 
2

--------------------------------------------------------------------------------

 

(a) The defined term "Maturity Date" is amended to read in its entirety as
follows:
 
"Maturity Date" means August 14, 2009; provided that if an Investor Trigger
Event shall occur, the "Maturity Date" under this Agreement shall be the date on
which such Investor Trigger Event occurs.
 
Section 3.02 Article V of the Credit Agreement is hereby amended to correct the
section reference on the subsection entitled "Amendment to Registration
Statement" from "Section 5.15" to "Section 5.16" and to amend such subsection to
read in its entirety as follows:
 
Section 5.16  Preliminary Proxy Statement.  On or prior to July 10, 2009, APC
shall file a preliminary proxy statement pursuant to the Securities Exchange Act
of 1934, as amended, which preliminary proxy statement shall be in form and
substance satisfactory to the Administrative Agent in its sole reasonable
discretion.
 
Section 3.03 Article V of the Credit Agreement is hereby amended to add the
following new Section 5.17 to the end thereof:
 
Section 5.17  Warrants.  On or before August 14, 2009, the Borrower shall issue
to the Lenders on a pro rata basis warrants exercisable at an exercise price
equal to $0.01 per unit, which warrants shall (a) represent 2.5% of the Equity
Interests of the Borrower outstanding as of the date of issuance and (b) be in
form and on terms satisfactory to the Administrative Agent in its sole
discretion; provided that the Borrower shall not be required to issue such
warrants if the Obligations are repaid in full on or before the Maturity
Date.  This Section 5.17 shall supersede and replace the requirements of Section
4.01 of Amendment No. 3.
 
Section 3.04 Section 7.01(c)(i) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
                 (i) perform or observe any covenant contained in Section
5.02(a), Section 5.06(e) or (q), Section 5.12, Section 5.13, Section 5.15,
Section 5.16, Section 5.17, or Article VI of this Agreement or
 
Section 3.05 Section 7.01(o) of the Credit Agreement is hereby amended to read
in its entirety as follows:
 
                 (o)           Equity Issuance Proceeds. The Borrower fails to
receive Equity Issuance Proceeds in immediately available funds in an amount
equal to at least $20,000,000 on or before August 14, 2009.
 
Section 3.06 Section 7.01(p) of the Credit Agreement is hereby amended to read
in its entirety as follows:
 
(p) Merger Agreement Termination.  The Agreement and Plan of Merger dated as of
June 30, 2009 by and between APC and the Borrower shall be terminated prior to
the consummation of the Merger (as defined therein).
 

 
HOUSTON\2299134
 
3

--------------------------------------------------------------------------------

 



ARTICLE IV.
 
RESERVED
 


 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.01 Representations and Warranties.  The Borrower represents and
warrants that: (a) its representations and warranties contained in Article IV of
the Credit Agreement and its representations and warranties contained in the
Security Instruments, the Guaranties, and each of the other Loan Documents to
which it is a party are true and correct in all material respects on and as of
the Effective Date, as though made on and as of such date, except those
representations and warranties that speak of a certain date, which
representations and warranties were true and correct as of such date; (b) no
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate power and authority
of  the Borrower and have been duly authorized by appropriate corporate action
and proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of the Borrower enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and subsisting and secure the Borrower's
obligations under the Loan Documents.
 
ARTICLE V1.
 
CONDITIONS
 
This Agreement shall become effective and enforceable against the parties hereto
upon the occurrence of the following conditions precedent:


Section 6.01 Documentation.  The Administrative Agent shall have received
multiple original counterparts, as requested by the Administrative Agent, of
this Agreement duly and validly executed and delivered by duly authorized
officers of the Borrower, the Administrative Agent, the Issuing Lender and the
Lenders.
 
Section 6.02 Senior Credit Agreement Amendment.  The Administrative Agent shall
have received true and correct copies of the fully-executed Senior Credit
Agreement Amendment and such agreement shall have become effective.
 
Section 6.03 Merger Agreement.  The Administrative Agent shall have received
true and correct copies of the fully executed Merger Agreement, and such
agreement shall be enforceable against the Borrower and APC in accordance with
its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors' rights generally and by general principles of equity.
 
Section 6.04 No Default.  No Default shall have occurred and be continuing as of
the Effective Date.
 

 
HOUSTON\2299134
 
4

--------------------------------------------------------------------------------

 

Section 6.05 Representations and Warranties.  The representations and warranties
in this Agreement shall be true and correct in all material respects.
 
Section 6.06 Fees and Expenses.  The Borrower shall have paid all fees and
expenses of the Administrative Agent's outside legal counsel and other
consultants pursuant to all invoices presented for payment on or prior to the
Effective Date.
 
ARTICLE VII.
 
MISCELLANEOUS
 
Section 7.01 Effect on Loan Documents; Acknowledgments.
 
(a) The Borrower acknowledges that on the date hereof all Obligations are
payable without defense, offset, counterclaim or recoupment.
 
(b) The Administrative Agent and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Loan Documents.  Nothing in this
Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.
 
(c) Each of the Borrower, the Administrative Agent and the Lenders does hereby
adopt, ratify, and confirm the Credit Agreement, and acknowledges and agrees
that the Credit Agreement and all other Loan Documents are and remain in full
force and effect, and the Borrower acknowledges and agrees that its liabilities
under the Credit Agreement and the other Loan Documents are not impaired in any
respect by this Agreement or the consent and amendment granted hereunder.
 
(d) This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
 
Section 7.02 Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.
 
Section 7.03 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Lenders, the Borrower, the Administrative Agent and
their respective successors and assigns permitted pursuant to the Credit
Agreement.
 
Section 7.04 Invalidity.  In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.
 

 
HOUSTON\2299134
 
5

--------------------------------------------------------------------------------

 

Section 7.05 Governing Law.  This Agreement shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of New York.
 
Section 7.06 RELEASE.  THE BORROWER ACKNOWLEDGES THAT ON THE DATE HEREOF ALL
OBLIGATIONS ARE PAYABLE WITHOUT DEFENSE, OFFSET, COUNTERCLAIM OR RECOUPMENT.  IN
ADDITION, EACH OF THE BORROWER AND ITS SUBSIDIARIES (FOR THEMSELVES AND THEIR
RESPECTIVE SUCCESSORS, AGENTS, ASSIGNS, TRANSFEREES, OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS, ATTORNEYS AND AGENTS) HEREBY RELEASES ANY AND ALL
CLAIMS, CAUSES OF ACTION OR OTHER DISPUTES IT MAY HAVE AGAINST THE
ADMINISTRATIVE AGENT, ANY OF THE LENDERS, LEGAL COUNSEL TO THE ADMINISTRATIVE
AGENT OR ANY OF THE LENDERS, CONSULTANTS HIRED BY ANY OF THE FOREGOING, OR ANY
OF THEIR RESPECTIVE AFFILIATES, SUBSIDIARIES, SHAREHOLDERS, AGENTS, DIRECTORS,
OFFICERS, EMPLOYEES, REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY KIND OR
NATURE ARISING OUT OF, RELATED TO, OR IN ANY WAY CONNECTED WITH, THE CREDIT
AGREEMENT OR THE LOAN DOCUMENTS, IN EACH CASE WHICH MAY HAVE ARISEN ON OR BEFORE
THE DATE OF THIS AGREEMENT.  EACH OF THE BORROWER AND ITS SUBSIDIARIES HEREBY
ACKNOWLEDGES THAT IT HAS READ THIS AGREEMENT AND HAS CONFERRED WITH ITS COUNSEL
AND ADVISORS REGARDING ITS CONTENT, INCLUDING THIS SECTION 7.06, AND IS FREELY
AND VOLUNTARILY ENTERING INTO THIS AGREEMENT, AND HEREBY AGREES TO WAIVE ANY
CLAIM THAT THE TERMS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE
RELEASES CONTAINED HEREIN) ARE INVALID OR OTHERWISE UNENFORCEABLE.
 
Section 7.07 Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT, THE NOTES,
AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 




[Signature Pages Follow]

 
HOUSTON\2299134
 
6

--------------------------------------------------------------------------------

 

